        Case 3:19-cv-01207-KAD Document 32-1 Filed 09/15/20 Page 1 of 14




                                   U.S. DISTRICT COURT
                                DISTRICT OF CONNECTICUT


 PAUL REYES,                                    )
      Plaintiff,                                )   CASE NO: 3:19-CV-01207-KAD
                                                )
 v.                                             )
                                                )
 RECEIVABLES PERFORMANCE                        )   SEPTEMBER 15, 2020
 MANAGEMENT, LLC,                               )
      Defendant.                                )




    DEFENDANT RECEIVABLES PERFORMANCE MANAGEMENT, LLC’S
MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION FOR JUDGMENT ON THE
                         PLEADINGS


       On June 7, 2020, Plaintiff Paul Reyes (“Plaintiff”) filed his First Amended Complaint

(“FAC”) and alleged that Defendant Receivables Performance Management, LLC (“RPM”)

altered the account number on a debt owed to DirecTV (“DTV”) in conjunction with another third

party reporting the same debt but also using a different account number for the DTV debt. On July

27, 2020, RPM filed a thorough and detailed Answer to Plaintiff’s FAC, and attached declarations

and account notes from RPM and the alleged third party co-conspirator establishing that Plaintiff’s

allegations are utterly meritless.

       More than 21 days have elapsed, and Plaintiff has not filed any response to RPM’s Answer.

Thus, RPM requests this Court grant judgment in favor of RPM and against Plaintiff in this matter.

  I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

       Plaintiff filed his FAC on June 7, 2020, wherein plaintiff makes several incomplete and

conclusory assertions regarding debt collection and credit reporting information, and claims that




                                                1
         Case 3:19-cv-01207-KAD Document 32-1 Filed 09/15/20 Page 2 of 14




RPM violated the FDCPA. (Doc. No. 26.)1 Plaintiff alleges that, on or about March 2018, RPM

placed a credit entry on Plaintiff’s credit report regarding a $254 debt owed to DTV, but changed

the account number to 5858****, and that RPM continued to report this information to the credit

agencies month after month. (FAC at ¶¶ 11–12.) Plaintiff alleges further that on or about February

2019, another agency, IC System, Inc. (“ICS”), sought to collect on the same $254 debt. (Id. at ¶

13.) Plaintiff alleges ICS also changed the DTV account number and placed a credit entry on

Plaintiff’s credit report for the same $254 debt, this time using account number 9598****. Plaintiff

alleges that RPM and ICS both changed the DTV account numbers with the express intent of

creating a double reporting situation that would cause Plaintiff’s credit score to decrease further

and pressure him into paying his DTV debt. (Id.) Plaintiff does not dispute that he owed DTV

$254. (Id. at ¶ 14.)

         Plaintiff makes alternative allegations that (1) RPM was aware that DirecTV was going to

place the debt with another agency but did nothing to prevent RPM’s information from being

reported on Plaintiff’s credit report, and (2) that RPM attempted to remove its credit information

by sending a deletion request to the credit reporting agencies, but never verified that its information

was deleted from Plaintiff’s credit report. (Id.) Plaintiff maintains that the alleged double

reporting is “false, deceptive, and misleading to the least sophisticated consumer and third parties.”

(Id. at ¶ 17.)

         On July 27, 2020, RPM filed its Answer and Affirmative Defenses to Plaintiff’s FAC.

(Doc. No. 31.) RPM denied the substantive allegations of Plaintiff’s FAC and, importantly,



1
 It is critically important to keep in mind that all of the alleged wrongdoings must exist in some documentary form;
yet Plaintiff did not provide any of the relevant documents. Indeed if these allegations were true, Plaintiff and/or his
counsel not only would have reviewed the documentation, they would have attached it to the Complaint to support a
Motion for Judgment on the Pleadings in favor of Plaintiff. Instead, Plaintiff failed to provide this Court with any
documentary evidence to support any of these allegations. It will be equally revealing whether Plaintiff provides any
documentary evidence in response to the present motion.

                                                           2
          Case 3:19-cv-01207-KAD Document 32-1 Filed 09/15/20 Page 3 of 14




attached and referenced the following exhibits: (a) Declaration of Jana Meyer (“Meyer

Declaration”); (b) RPM Account Notes (“RPM Notes”); (c) Declaration of Mike Selbitschka

(“Selbitschka Declaration”); and (d) ICS Account Notes (“ICS Notes”). These exhibits establish

important incontrovertible facts. First, they establish that both RPM and ICS reported Plaintiff’s

DTV debt using the DTV account number ending in 3650. (See Doc. No. 31-1 at 6; see id. at 3,

¶¶ 13, 15; see Doc. No. 31-3 at 6; see also id. at 3, ¶¶ 13, 15.) Second, these documents establish

that the phony “account numbers” theory Plaintiff alleges RPM and ICS conspired about,

5858**** and 9598****, are actually RPM’s and ICS’s respective internal debt reference

numbers. (See Doc. No. 31-1 at 6; see id. at 3, ¶ 14; see Doc. No. 31-3 at 6; see also id. at 3, ¶ 14.)

Third, the exhibits establish that the dates on which RPM and ICS reported the DirecTV debt did

not overlap.


                                             RPM Credit Reporting         ICS Credit Reporting


    First Reported                                May 12, 20182               April 7, 20193


    Last Reported                                January 5, 20194             July 7, 20195


    Deletion Requested                         February 23, 20196             July 7, 20197




2
  See Doc. No. 31-1 at 3, ¶ 16; Doc. No. 32-2 at 3, 13.
3
  See Doc. No. 31-4 at 2.
4
  See Doc. No. 31-1 at 3, ¶ 17; Doc. No. 32-2 at 3, 4
5
  See Doc. No. 31-4 at 2.
6
  See Doc. No. 31-1 at 4, ¶ 18; Doc. No. 32-2 at 3, 4.
7
  See Doc. No. 31-4 at 2.

                                                          3
         Case 3:19-cv-01207-KAD Document 32-1 Filed 09/15/20 Page 4 of 14




 II.     LEGAL STANDARD

            a. The Least Sophisticated Consumer under the FDCPA.

         “[T]he question of whether a debt collector’s action violates the FDCPA is determined

objectively from the viewpoint of the ‘least sophisticated consumer.’” Carubia v. Cohen &

Slamowitz, No. 1:14-CV-501 (DNH), 2015 U.S. Dist. LEXIS 7700, at *5 (N.D.N.Y. Jan. 23, 2015)

(quoting Zimmerman v. Portfolio Recovery Assocs., LLC, 276 F.R.D. 174, 177 (S.D.N.Y. 2011)).

“[T]he least sophisticated consumer can be presumed to possess a rudimentary amount of

information about the world . . . .” Ellis v. Solomon & Solomon, P.C., 591 F.3d 130, 135 (2d Cir.

2010).    “Accordingly, the FDCPA’s protections do not extend to bizarre or idiosyncratic

interpretations of collection . . . practices.” Carubia, 2015 U.S. Dist. LEXIS 7700, at * 5 (citation

and internal quotation marks omitted). And the least sophisticated consumer is neither brain dead,

nor a “dolt.” Ellis, 591 F.3d at 135. “Applied thusly, the least sophisticated consumer standard

accounts for the principal purposes of the FDCPA, namely: (1) to ‘protect the most vulnerable

population of debtors from abusive and misleading practices’ by debt collectors, [] and (2) to

‘protect [] debt collectors from unreasonable constructions of their communications.” Tzanetis v.

Weinstein & Riley, P.S., No. 3:09-CV-00413 (DJS), 2010 U.S. Dist. LEXIS 115689, at *8 (D.

Conn. Oct. 26, 2010) (citations omitted).

            b. The Standard of Review Under Fed. R. Civ. P. 12(c).

         “The standard for judgment on the pleadings is essentially the same as the standard applied

to a motion to dismiss under [the] Federal Rule[s] of Civil Procedure.” Breen v. Howard Lee

Schiff, P.C., No. 3:11-CV-1183 (VLB), 2012 U.S. Dist. LEXIS 85340, at *6 (D. Conn. June 20,

2012) (citing Johnson v. Rowley, 569 F.3d 40, 43–44 (2d Cir. 2009)). “On a 12(c) motion, the

court considers the complaint, the answer, any written documents attached to them, and any matter



                                                  4
        Case 3:19-cv-01207-KAD Document 32-1 Filed 09/15/20 Page 5 of 14




of which the court can take judicial notice of the factual background of the case.” L-7 Designs,

Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (quoting Roberts v. Babkiewicz, 582 F.3d

418, 419 (2d Cir. 2009)) (internal quotation marks omitted). Fed. R. Civ. P. 10(c) provides that

“[a] copy of a written instrument that is an exhibit to a pleading is part of the pleading for all

purposes.” Faiaz v. Colgate Univ., 64 F. Supp. 3d 336, 345 (N.D.N.Y. 2014). Therefore, “[a]s

‘part of’ the answer, any instruments attached thereto would then be considered in a motion for

judgment on the pleadings.” Id. “The Court must accept as true all of the factual allegations in

the complaint.” Breen, 2012 U.S. Dist. LEXIS 85340, at *6. “However, the court should not

accept legal conclusions as true: threadbare recitals of the elements to a cause of action, supported

by mere conclusory statements, do not suffice.” Nat’l Resources Def. Council v. Dep’t of Interior,

401 F. Supp. 3d 528, 591 (S.D.N.Y. 2019) (citation and internal quotation marks omitted). “The

Complaint must contain ‘enough facts to state a claim to relief that is plausible on its face.’” Id.

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). “A claim to relief is plausible on its

face ‘when the plaintiff pleads fact[s] . . . that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.’” Id. at *6–7 (quoting Ashcroft v. Iqbal,

556 U.S. 662 (2009)).

III.   LEGAL ARGUMENT

       Based on the allegations and evidence presented by way of the pleadings in this matter, it

is a logical impossibility for anyone to conclude RPM violated the FDCPA as Plaintiff alleges.

Plaintiff alleges in a conclusory manner that RPM’s double reporting of Plaintiff’s DTV debt

violated §§ 1692d, 1692e(2)(A) and (8)–(10), and 1692f of the FDCPA. Plaintiff’s allegations

refer to a credit report that apparently shows the DTV debt was in fact double reported (see FAC

at ¶ 21), but Plaintiff did not attach that “smoking gun” evidence to the FAC or provide any



                                                 5
        Case 3:19-cv-01207-KAD Document 32-1 Filed 09/15/20 Page 6 of 14




information regarding the source of that report (i.e., Experian, Equifax or Transunion). On the

other hand, RPM attached concrete, clear and convincing evidence to its Answer establishing RPM

did not conspire with ICS to change the DTV account number, or double report the DTV debt.

Accordingly, Plaintiff’s FDCPA claims fail. Therefore, RPM asks this Court to grant its Motion

for Judgment on the Pleadings.

           a. RPM Did Not Violate § 1692d

       Plaintiff alleges RPM intentionally engaged in a collection campaign aimed at harassing

and oppressing him by conspiring with ICS to change the DTV account number, or double report

the DTV debt in violation of § 1692d. As the exhibits attached to RPM’s Answer clearly establish,

however, not only was there no change to the DTV account reported, RPM and ICS did not report

the DTV account at the same time.

       15 U.S.C. § 1692d prohibits harassment or abuse in connection with the collection of a

debt. Specifically, the section provides: “A debt collector may not engage in any conduct the

natural consequence of which is to harass, oppress, or abuse any person in connection with the

collection of a debt.” 15 U.S.C. § 1692d. The section also includes a non-exhaustive list of

conduct that violates the section. See id. at § 1692d(1)–(6). Though non-exhaustive, the examples

of conduct that violate the section “serve as a guide for the Court in assessing the plausibility of [a

plaintiff’s] claims under Section 1692d.” Garcia v. Law Offices of Howard Lee Schiff, No. 3:16-

CV-00791 (VAB), 2017 U.S. Dist. LEXIS 48071, at *12 (D. Conn. Mar. 30, 2017) (citing Lane v.

Fein, Such & Crane, LLP, 767 F. Supp. 2d 382, 390 (E.D.N.Y. 2011)). To establish a claim under

this section of the FDCPA, “a plaintiff must present non-conclusory allegations about a debt

collector’s allegedly harassing or abusive conduct.” Id. at *11 (citing Shetiwy v. Midland Credit

Mgmt., 980 F. Supp. 2d 461, 472 (S.D.N.Y. 2013)).



                                                  6
        Case 3:19-cv-01207-KAD Document 32-1 Filed 09/15/20 Page 7 of 14




       Here, the exhibits attached to RPM’s Answer establish that RPM and ICS reported the

DTV debt using the same DTV account number ending in 3650. More importantly, the exhibits

clearly establish that RPM and ICS were not reporting the DTV account at the same time. (See

Doc. No. 31-1, at 3, ¶¶ 16–18; Doc. No. 31-2 at 3; Doc. No. 31-4 at 2.) Based on this clear and

convincing evidence, Plaintiff’s allegation regarding a lost June 2019 job promotion that turned

into a demotion based on a credit report that showed both RPM and ICS reporting the DTV account

at the same time (see FAC at ¶¶ 18–20) is simply unbelievable – especially when Plaintiff has not

provided and cannot provide the Court with this documentation.

       Even if there were a credit report, which RPM has never seen, even the least sophisticated

consumer would see clearly the same DTV account number and, thus, no one reading Plaintiff’s

credit report would be lead to believe that he was delinquent on two debts of $254. Going even

further and assuming there was a credit report and RPM and ICS changed the DTV account

numbers, even the least sophisticated consumer would see the two tradeline entries referring to

DTV for an identical balance. No one could credibly believe Plaintiff had two identical delinquent

balances owed to the same person, but they were different accounts.

       In addition, both the Meyer Declaration and the RPM Notes show that RPM reported the

debt to the credit reporting agencies between May 12, 2018 and January 5, 2019, (see Doc. No.

31-1 at 3, ¶¶ 16–17; Doc. No. 31-2 at 3, 4–13), and the ICS Notes show that ICS reported the debt

between April 7, 2019 and July 7, 2019 (see Doc. No. 31-4 at 2). Therefore, there is a clear gap

in time between when RPM stopped reporting the debt and ICS began reporting the debt.

       In alleging the FDCPA violations, Plaintiff unreasonably overlooks this gap between when

RPM and ICS reported the debt and, instead, relies on a credit report that he failed to attach to the

Complaint. With RPM’s exhibits, the pleadings show RPM did not double report the debt and,



                                                 7
         Case 3:19-cv-01207-KAD Document 32-1 Filed 09/15/20 Page 8 of 14




therefore, Plaintiff cannot prove RPM harassed, oppressed, or abused him in any way.

Accordingly, the Court should grant RPM’s Motion for Judgment on the Pleadings.8

              b. RPM Did Not Violate § 1692e

         Plaintiff alleges RPM violated several provisions of § 1692e by double reporting Plaintiff’s

DTV debt. (See FAC at ¶¶ 25–28.) As the exhibits included with RPM’s Answer make clear,

however, RPM and ICS reported Plaintiff’s DTV debt using the same account number and never

reported the debt at the same time. Therefore, the Court cannot infer reasonably any facts

establishing RPM used false, deceptive, or misleading representations or means in attempting to

collect the DTV debt. Plaintiff has not stated a plausible claim for violation of 15 U.S.C.

§ 1692e(2)(A) and (8)–(10), and the Court should grant RPM’s Motion for Judgment on the

Pleadings.

         Section 1692e precludes the use of false, deceptive, or misleading representations or means

in connection with the collection of any debt. See 15 U.S.C. § 1692e. The Section provides a non-

exhaustive list of sixteen examples of conduct that violate the Section. See id. at § 1692e(1)–(16).

Relevant here are subsections (2)(A), (8), (9), and (10).

         Section 1692e(2)(A) provides:

         “The false representation of – (A) the character, amount, or legal status of any debt”
         violates the Section.

         Section 1692e(8) provides:

         “Communicating or threatening to communicate to any person credit information
         which is known or which should be known to be false, including the failure to
         communicate that a disputed debt is disputed” violates the Section.
8
  Moreover, using the six examples of harassing conduct listed in Section 1692d as a guide, the Court should conclude
that the alleged double reporting of Plaintiff’s DTV debt did not harass, oppress, or abuse Plaintiff. The sole allegation
under Section 1692d in the FAC is that the double reporting of Plaintiff’s DTV debt harassed and oppressed Plaintiff.
(See FAC at ¶ 30.) The alleged double reporting does not include any conduct similar in seriousness to threats of
violence, profanity, public advertisements about Plaintiff, or the use of abusive and repeated telephone calls.
Therefore, Plaintiff has failed to establish a plausible claim for violation under Section 1692d. See Lane, 767 F. Supp.
2d at 390 (dismissing claims under Section 1692d where “none of the conduct alleged by the plaintiffs is similar in
seriousness” to the examples listed in Section 1692d); Garcia, 2017 U.S. Dist. LEXIS 48071, at *12–13 (same).

                                                            8
         Case 3:19-cv-01207-KAD Document 32-1 Filed 09/15/20 Page 9 of 14




         Section 1692e(9) provides:

         “The use or distribution of any written communication which simulates or is falsely
         represented to be a document authorized, issued, or approved by any court, official,
         or agency of the United States or any State, or which creates a false impression as
         to its source, authorization, or approval” violates the Section.

         Section 1692e(10) provides:

         “The use of any false representation or deceptive means to collect or attempt to
         collect any debt or to obtain information concerning a consumer” violates the
         Section.

         It is critical to this Court’s analysis of these allegations to know that “it is not false,

deceptive, or misleading for [a debt collector] to tell a consumer credit reporting agency that it

attempted to collect a debt that [plaintiff] concedes is valid even if that leads to two records relating

to the same debt in [plaintiff’s] credit report.” Kohut v. Trans Union, LLC, No. 04-C-2854 (BMM),

2004 U.S. Dist. LEXIS 15724, at *8 (N.D. Ill. Aug. 9, 2004); see also Reyes v. IC Sys., Inc., No.

3:19-CV-01206 (JAM), 2019 U.S. Dist. LEXIS 207563, at *3–4 (D. Conn. Dec. 3, 2019)9 (citing

Kohut and concluding that “there would be by definition no ‘false or misleading’ representation

actionable under the FDCPA” where the credit report truthfully stated “that two different debt

collectors were seeking the same debt and the credit reporting agency elected, for the purposes of

its own reporting, to report the facts of those two collection attempts as twice the debt burden”).

         Here, Plaintiff’s claim for a violation of Section 1692e must fail because the exhibits

included in RPM’s Answer make clear RPM did not use any false, misleading, or deceptive means

or representations in connection with collecting the DTV debt. The basis for each claim under

Section 1692e is the allegation that RPM double reported the debt; however, as explained above,




9
  This is a Related Case to this matter. It involves the same Plaintiff, Plaintiff’s Counsel and Defense Counsel. Also
the allegations against ICS in its matter are the companion allegations to this matter. It is quite telling why Plaintiff
brought these actions separately, even though he now is alleging RPM and ICS conspired against Plaintiff relative to
the same nucleus of operative facts. Plaintiff also did not attach the any Credit Report to the Complaints in the ICS
matter either.

                                                           9
       Case 3:19-cv-01207-KAD Document 32-1 Filed 09/15/20 Page 10 of 14




RPM never double reported the debt. The exhibits confirm RPM and ICS reported the debt using

the same DTV account number—that ending in 3650—and there was never an overlap in dates

when RPM and ICS reported the debt. (See Doc. No. 31-1 at 3, ¶¶ 13, 15–17; id. at 6; see Doc.

No. 31-3 at 3, ¶¶ 13, 15; id. at 6.) Plaintiff’s assertion that RPM’s and ICS’s internal reference

numbers made it appear as if Plaintiff owed two separate debts is a bizarre interpretation given that

the RPM and ICS Notes show clearly that both entities reported the debt using the same DTV

account number. Because the exhibits establish RPM did not double report the debt, the Court

cannot infer reasonably that RPM engaged in any conduct that was false, deceptive, or misleading.

       Moreover, Plaintiff does not contend RPM inaccurately reported the $254 delinquency.

Instead, he claims the effect of RPM’s report—the alleged double reporting—was inaccurate. As

Kohut held, however, it is not false, deceptive, or misleading for RPM to report it was attempting

or unable to collect a valid debt. See Kohut, 2004 U.S. Dist. LEXIS 15724, at *9. This is true

even if RPM knew its report would lead to a duplicate entry for the same debt. See id. Therefore,

Plaintiff’s allegations under §1692e are meritless and the Court should grant RPM’s Motion for

Judgment on the Pleadings.

           c. RPM Did Not Violate § 1692f

       Plaintiff alleges RPM used unfair means in collecting the DTV debt by giving the

appearance that Plaintiff was twice delinquent in violation of 15 U.S.C. § 1692f. (FAC at ¶ 29.)

However, Plaintiff alleges no facts different from his allegations that RPM violated sections 1692d

and 1692e. Regardless, the evidence included in RPM’s Answer establishes RPM did not use

unfair or unconscionable means because it shows the alleged double reporting never occurred.

Accordingly, the Court should grant the Motion for Judgment on the Pleadings.




                                                 10
       Case 3:19-cv-01207-KAD Document 32-1 Filed 09/15/20 Page 11 of 14




       15 U.S.C. § 1692f precludes the use of unfair or unconscionable means to collect or attempt

to collect any debt. This Section, too, includes a non-exhaustive list of examples of conduct that

violate the Section. See id. at § 1692f(1)–(8). Although the FDCPA does not define “unfair and

unconscionable,” “the Second Circuit has stated that the term refers to a practice that is ‘shockingly

unjust or unfair, or affronting the sense of justice, decency, or reasonableness.” Moorer v. U.S.

Bank, N.A., No. 3:17-CV-00056 (VAB), 2018 U.S. Dist. LEXIS 14067, at *54 (D. Conn. Jan. 29,

2018) (quoting Arias v. Gutman, Mintz, Baker & Sonnenfeldt, LLP, 875 F.3d 128, 135 (2d Cir.

2017)); see also Gallego v. Northland Grp., Inc., 814 F.3d 123, 128 (2d Cir. 2016). “Courts have

dismissed Section 1692f claims that do ‘not identify any misconduct beyond that which Plaintiffs

assert violate other provisions of the FDCPA.’” Ashlund v. I.C. Sys., Inc., No. 3:17-CV-00065

(JBA), 2018 U.S. Dist. LEXIS 119605, at *12 (D. Conn. July 17, 2018) (quoting Foti v. NCO Fin.

Sys., Inc., 424 F. Supp. 2d 643, 667 (S.D.N.Y. 2006)).

       Absent from the FAC are any allegations that RPM engaged in conduct that was

“shockingly unjust or unfair” or “affront[ed] the sense of justice, decency, or reasonableness.”

Moorer, 2018 U.S. Dist. LEXIS 14067, at *54 (citation and internal quotation marks omitted).

Plaintiff supports his assertion that RPM violated § 1692f by repeating the same allegations of

double reporting as he alleged in his claims that RPM violated §§ 1692d and 1692e. (See FAC at

¶ 29.) Specifically, he claims RPM’s alleged double reporting was unfair because it provided the

impression that he was twice delinquent, which negatively impacted his debt to income ratio. (Id.)

Because Plaintiff’s claim that RPM’s conduct was unfair and unconscionable is based on the same

alleged conduct as his §§ 1692d and 1692e claims, his claim that RPM violated § 1692f must fail.

See Ashlund, 2018 U.S. Dist. LEXIS 119605, at *12.




                                                 11
       Case 3:19-cv-01207-KAD Document 32-1 Filed 09/15/20 Page 12 of 14




       Moreover and importantly, the evidence included in RPM’s Answer establishes RPM used

no unfair or unconscionable means in attempting to collect the DTV debt. As reiterated throughout

this memorandum, RPM and ICS reported the debt using the same DTV account number ending

in 3650. (See Doc. No. 31-1 at 3, ¶¶ 13, 15; Doc. No. 31-2 at 2; Doc. No. 31-3 at 3, ¶¶ 13, 15;

Doc. No. 31-4 at 2.) The numbers beginning with 5858 and 9598 are RPM’s and ICS’s respective

internal reference numbers. (See Doc. No. 31-1 at 3, ¶ 14; Doc. No. 31-3 at 3, ¶ 14.) Therefore,

there was no deception, or attempt to deceive, on the part of either RPM or ICS in attempting to

collect Plaintiff’s debt.   Additionally, there was no period of time when RPM and ICS

simultaneously reported Plaintiff’s debt. The exhibits verify RPM last reported the debt on January

5, 2019, and ICS first reported the debt on April 7, 2019. (See Doc. No. 31-1 at 3, ¶ 16–17; Doc.

No. 31-2 at 3; Doc. No. 31-4 at 2.) Accordingly, regardless of whether Plaintiff alleged the same

conduct to support his Section 1692f claim as he alleged to support his claims under Sections

1692d and 1692e, the evidence confirms the conduct was in no way unfair or unconscionable.

Because the Court cannot draw a reasonable inference that RPM violated Section 1692f of the

FDCPA, it should grant RPM’s Motion for Judgment on the Pleadings.

IV.    CONCLUSION

       The evidence that RPM submitted with its Answer and Affirmative Defenses leaves no

facts in dispute and leads the Court to only one reasonable conclusion: that RPM did not violate

the FDCPA while attempting to collect the DTV debt. The evidence establishes that RPM and

ICS reported the debt using the same DTV account number and that they never simultaneously

reported the debt. No double reporting occurred and, therefore, RPM did not harass or abuse

Plaintiff, make any false representations in attempting to collect the debt, or use unfair or

unconscionable practices in attempting to collect the debt. The exhibits attached to RPM’s Answer



                                                12
      Case 3:19-cv-01207-KAD Document 32-1 Filed 09/15/20 Page 13 of 14




confirm that the alleged double reporting never occurred. As such, Plaintiff’s claims that RPM

violated §§ 1692d, 1692e, and 1692f of the FDCPA must fail. Accordingly, the Court should grant

RPM’s Motion for Judgment on the Pleadings.

                                           Respectfully Submitted,

                                           DEFENDANT,
                                           RECEIVABLES PERFORMANCE
                                           MANAGEMENT LLC

                                           By /s/ Thomas C. Blatchley
                                             Thomas C. Blatchley
                                             Gordon & Rees Scully Mansukhani, LLP
                                             95 Glastonbury Boulevard, Suite 206
                                             Glastonbury, CT 06033
                                             Phone: 860-494-7525
                                             Fax: 860-560-0185
                                             Email: tblatchley@grsm.com




                                              13
       Case 3:19-cv-01207-KAD Document 32-1 Filed 09/15/20 Page 14 of 14




                                        CERTIFICATION

       I hereby certify that on this 15th day of September 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by email to all parties by operation of the Court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filings. Parties

may access this filing through the Court’s CM/ECF System.



                                               /s/ Thomas C. Blatchley________
                                                      Thomas C. Blatchley




                                                 14
